129 F.3d 126
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Tarza Ray NELSON, Petitioner-Appellant,v.Budd PRUNTY, Warden;  Daniel Lundgren, Attorney General,Respondents-Appellees.
No. 95-55952.
United States Court of Appeals, Ninth Circuit.
Submitted November 4, 1997.**Filed Nov. 6, 1997.

Appeal from the United States District Court for the Central District of California, D.C. No. CV-94-04531-WJR;  William J. Rea, District Judge, Presiding.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
California state prisoner Tarza Ray Nelson appeals pro se the district court's denial of his 28 U.S.C. § 2254 petition challenging his jury convictions for kidnapping for the purposes of robbery, attempted Kidnapping to commit robbery, robbery, vehicle theft, and failure to yield to a police officer.  We have jurisdiction pursuant to 28 U.S.C. § 2253.  We review de novo.  See Norris v. Risley, 378 F.2d 1118, 1180 (9th Cir.1989).


3
Because Nelson failed to allege facts entitling him to relief, the district court did not abuse its discretion by not holding an evidentiary hearing.  See Norris, 878 F.2d at 1180.   We affirm the district court's judgment for the reasons stated in the United States Magistrate Judge's Report and Recommendations entered on March 22, 1995.  See id.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Nelson's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Nelson's reply brief received on October 10, 1996, is ordered filed